Citation Nr: 1409393	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-08 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to service-connected right and left knee disabilities.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1988.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  During the course of the appeal, the case was transferred to the RO in St. Louis, Missouri.

This issue was remanded by the Board in May 2013 for further development.  It is now again before the Board for adjudication.

Review of the documents in the Veteran's Virtual VA electronic claims file reveals VA treatment records and Social Security Administration records relevant to the issue on appeal.  This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to this electronic record.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's thoracolumbar spine disability is related to his service-connected right and left knee disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a thoracolumbar spine disability is proximately due to or the result of service-connected right and left knee disabilities.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  

The Veteran contends that he has a thoracolumbar spine disability due to an altered gait and impaired functionality caused by service-connected right and left knee disabilities.  The Veteran's service treatment records show no complaints or treatment related to the spine, but do indicate he injured his right knee in service in October 1986.  The Veteran was granted service connection for residuals of the right knee injury, as well as for injury to the left knee as secondary to the right knee disability, in a July 2009 rating decision.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's VA treatment records show that he has complained of chronic low back pain, which he had experienced for years, on numerous occasions since at least 2009.  A February 2012 Social Security Administration disability evaluation noted that the Veteran "walked with antalgic small stepped gait and moderate left sided limp."  The Veteran has been diagnosed with lumbosacral strain, degenerative disc disease, and back spasms.

The Veteran has also submitted a November 1990 chiropractic examination that he took as part of an application for employment at the Bernick's Pepsi bottling plant.  The examination noted that range of motion testing of the back was performed, but the report does not include the specific test findings.  The examiner noted that the Veteran was unable to lift over 50 pounds.  The Veteran explained at his July 2012 Decision Review Officer hearing that based on this examination, he was denied employment at Bernick's because of physical impairment of his back.

In a July 2009 VA examination of the joints, the examiner noted that the Veteran had a limp in the left leg.  The Veteran reported having had an altered gait since service that had gradually gotten worse.

In December 2009, the Veteran was afforded a VA spine examination.  The Veteran reported that he had back pain since the 1990s which had gradually gotten worse since that time.  The examiner performed a physical evaluation and diagnosed the Veteran with thoracolumbar spine multilevel degenerative disc disease, but opined that it was not related to or aggravated by his service-connected knee, foot, and ankle conditions, because there was "no medical record documentation of gait impairment and no current clinical objective evidence of gait impairment," and was therefore "the result of normal age-related degenerative change or direct injury to the back after military service."  

In an April 2010 addendum, the December 2009  examiner again reiterated that because there was "no medical record documentation of gait impairment within 20 years of military discharge" or during the December 2009 examination, a thoracolumbar spine disability was less likely as secondary to service-connected disabilities.

The Veteran submitted a private chiropractic examination report from March 2010.  The examiner stated that due to his knee pain, the Veteran "has had an altered gait since his time in service."  The Veteran reported that his low back pain had begun in the mid-1990s and became more frequent and severe over the years.  The examiner diagnosed the Veteran with multilevel degenerative disc disease, and found that an altered gait such as the Veteran's "can put abnormal stresses on the joints of the lower extremities and lumbosacral spine and can lead to degeneration.  Since his right knee condition is service-connected; his low back condition is more likely than not also related to his military service."

Considering the pertinent evidence above, and resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for a thoracolumbar spine disability is warranted.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).
 
In this case, the Veteran's medical records clearly indicate that he has a current diagnosis of degenerative disc disease of the spine.  The Veteran, who is competent to report on symptoms capable of observation, has also asserted a continuity of symptomatology of having an altered gait since service and regular back pain since soon after service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (Laypeople are competent to report on matters observed or within their personal knowledge.).  The Veteran's service treatment records clearly show that he injured his right knee in service, and medical evidence, including the July 2009 VA examination and the February 2012 Social Security Administration disability evaluation, confirm the Veteran's lay reports that he has a limp and altered gait related to his knee injury.

Finally, there is persuasive medical evidence, that of the March 2010 private medical opinion, which found that it was at least as likely as not that the Veteran's thoracolumbar spine disability was related to his service-connected knee disabilities.  The March 2010 chiropractor indicated that he had reviewed the Veteran's service treatment records and medical records, and the history he recounts appears to be accurate and consistent with the history reported by the Veteran at his December 2009 VA examination.  Therefore, while the March 2010 chiropractor examiner did not have access to the entire claims file, the opinion was nonetheless based on an accurate knowledge of the Veteran's history, and the Board finds that the opinion has equal probative value to that of the December 2009 VA examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008) (The probative value of a medical opinion comes from when it is factually accurate, fully articulated, and with sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.).  The chiropractor is a medical professional who performed an in-person examination of the Veteran and is fully competent to opine of the etiology of his thoracolumbar spine disability.  The opinion therefore provides competent evidence favoring the existence of a medical nexus between the Veteran's currently diagnosed thoracolumbar spine disability and his service-connected residuals of a right knee injury.  As such, the medical evidence regarding the relationship of the Veteran's current thoracolumbar spine disability and a service-connected disability is at least in equipoise, and entitlement to service connection is warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a thoracolumbar spine disability is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


